Citation Nr: 1602508	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from
a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg, Florida.

The Board issued a decision denying this appeal in April 2014.  In April 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Court found that the RO failed in its duty to assist the Veteran in that it failed to attempt to corroborate the Veteran's stressors.  It noted that "when combat status is not established or PTSD is not diagnosed during service, denying service connection solely because of an unconfirmed stressor is inappropriate, unless the relevant records custodian, such as the United States Army and Joint Service Records Research Center (JSRRC), has confirmed that the stressor cannot be corroborated or when the Veteran has not submitted the following minimal information: a stressor that can be documented, the location where the incident took place, the approximate date (within a two-month period) of the incident, and the unit of assignment at the time the stressful event occurred.  See VA Adjudication Procedures Manual Rewrite, pt. III, sbpt. iv, ch. 4, sec. H.32.i; id., pt. IV, sbpt. ii, ch. 1. sec. D.14.d."

The Court found that the Veteran provided sufficient information with respect to at least one alleged stressor, namely an event in which the Veteran was crossing a runway in a fuel truck and an airplane passed so close to him that he could see the pilot's eyes.  According an October 2008 correspondence, the Veteran stated that this occurred in September 1969 while he was stationed at the Vung Tau Army Airfield in the 535th Tactical Airlift Squadron in Vietnam.  The October 2008 correspondence also alleged that an AK-47 round went whizzing by his head and missed him by inches and hit a Vietnamese civilian.  He stated that this happened in August 1969 while he was assigned to the 535th Tactical Airlift Squadron at Vung Tau Army Airfield in Vietnam (though the incident allegedly occurred while he was on a brief TDY tour at Saigon Air Force Base).    

The Board finds that the RO should attempt to corroborate these stressors with JSRRCC.

Additionally, the Court found that the Board was in error when it based its decision, in part, on a January 2011 VA opinion.  The Court found that the opinion was inadequate.  Specifically, the Court noted that although the Veteran reported numerous stressors, the examiner described as "scary experiences that do not qualify as traumatic stressors."  These stressors included being shot at while in an airplane, experiencing engine trouble and being afraid he would not make it back, a bullet passing by his head while on the street, being involved in a near collision while in a fuel truck, and being subject to mortar and rocket fire.  The examiner appeared to dismiss these stressors because no injuries were sustained, and the Veteran did not witness any injuries or death.  Consequently, the examiner found that the Veteran did not have PTSD.  The Court noted that the DSM stressor criteria allows for events that involved "threatened" injury or death and is not limited to "actual" death or injury.    

The examiner also noted that the following events had "been experienced by the Veteran": natural disaster, fire or explosion, serious accident, physical assault, assault with a weapon, "other unwanted or uncomfortable sexual experience," combat or exposure to a war-zone, severe human suffering, and "any other stressful event or experience."  However, the examiner provided no explanation or rationale as to how such events, specifically identified on the VA medical examination form as "common PTSD stressors," did not qualify as stressors because they did not involve "actual or threatened death or serious injury, or a threat to the physical integrity of [the Veteran] or others."  

The Court instructed that "On remand, the Board must ensure that a new medical examination report is obtained that includes a statement regarding the sufficiency
of [the Veteran's] stressors that complies with the DSM and is supported by adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to corroborate the Veteran's alleged stressors, particularly that regarding the runway crossing, with JSRRC.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should provide an opinion to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity or whether the Veteran has PTSD due to a corroborated stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b) For any other diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed psychiatric disorder is the result of military service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should specifically address the findings expressed in Dr. E.P.T.'s September 2015 examination report.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







